DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 13-14 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chopra (USP 9,191,025).
Regarding claim 1, Chopra discloses an sigma delta architecture in figures 1 and 3 that teaches: a summation circuit (14) configured to produce a difference signal between a unipolar or bipolar analog input signal and an analog feedback signal; at least one integrator (24,26) operatively coupled to the summation circuit to integrate the difference signal; a multi-bit quantizer (18) operatively coupled to the at least one integrator to digitize the integrated signal to generate an N-bit digital output signal, N being an integer greater than 1; and a negative feedback circuit (feedback) operatively coupling the multi-bit quantizer (18) to the summation circuit (14), the negative feedback circuit including a digital-to-analog converter (22) arrangement for receiving the N-bit digital output signal and providing the analog feedback signal such that digital values of the N-bit digital output signal and values of the analog feedback encoded by the digital values have a non-linear (see figure 3) relationship to one another. Figure 3 shown the non-linear output of the DAC (22) (see figures 1 and 3 and descriptions).
Regarding claim 13, claim 13 is similar to claim 1 in method format. Therefore, claim 13 is rejected as well as rejected in based rejected claim 1.  Directing step is performed by figure 1 of Chopra and adjusting step is performed by figure 3 of Chopra.  Figure 3 teaches the offset of the nonlinear output between N-bit digital signal from multi quantizer and analog output from the DAC in the feedback loop (see figures 1 and 3 for more detail descriptions).
Regarding claim 14, Chopra teaches summation circuit (14) for adjusting (by subtracting/adding analog feedback signal with characteristic of input signal) input to integrator based on characteristic of the analog input signal (see figure 1),
Regarding claim 17, Chopra discloses an sigma delta architecture in figures 1 and 3 that teaches: a summation circuit (14) configured to produce a difference signal between a unipolar or bipolar analog input signal and an analog feedback signal; at least one integrator (24,26) operatively coupled to the summation circuit to integrate the difference signal; a multi-bit quantizer (18) operatively coupled to the at least one integrator to digitize the integrated signal to generate an N-bit digital output signal, N being an integer greater than 1; and a negative feedback circuit operatively coupling the multi-bit quantizer to the summation circuit, the negative feedback (feedback) circuit including a plurality of digital-to- analog converters that are separately addressable by the N-bit digital output signal received from the multi-bit quantizer, wherein each DAC has a different scaling factor between a received value of the N-bit digital output signal and a corresponding output signal. Figure 3 shown the non-linear output of the DAC (22) (see figures 1 and 3 and descriptions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chopra as applied to claim 1 above, and further in view of WO 02/37685.
Regarding claim 2, Chopra fails to teach or suggest bipolar DAC in the negative feedback loop.
While, WO 02/37865 document discloses a high performance ADC using bipolar DAC in the feedback loop to resolve thermal noise contribution in the system (see page 7, lines 9-21 for more detail description.
Therefore, it would be obvious to an ordinary skill in the art at the time the application filling, to implement/integrating bipolar DAC in Chopra’s system to reduce the thermal noise distribution in the sigma delta modulation circuit.
Regarding claim 16, Chopra fails to clearly teach or suggest the adjusting step will be based on the application specific characteristics.  However, it would be obvious to an ordinary skill in the art at the time the application filling to perform adjusting step based on application characteristics to meet or to satisfy the requirement of the application which the sigma delta modulation is using for.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features, such as: wherein the multi-bit quantizer includes a plurality of comparators and the digital-to-analog converter arrangement includes a plurality of bipolar digital-to-analog converters, the plurality of comparators including twice as many comparators as bipolar digital-to-analog converters included in the plurality of bipolar digital-to-analog converters.
Claim 4 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features, such as: wherein the negative feedback circuit provides the analog feedback signal such that each polarity of the bipolar analog signal having a common magnitude has an N-bit digital output signal with a common magnitude.
Claim 5 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features, such as: wherein the analog input signal is a bipolar signal and the digital-to-analog converter arrangement includes a plurality of unipolar digital-to-analog converters.
Claim 6 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features, such as: wherein the non-linear relationship between the digital values of the N-bit digital output signal and between the values of the analog feedback signal encoded by the digital values is adjustable.
Claim 7 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features, such as: wherein the non-linear relationship between the digital values of the N-bit digital output signal and between the values of the analog feedback signal encoded by the digital values is programmable.
Claim 8 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features, such as: wherein the non-linear relationship between the digital values of the N-bit digital output signal and between the values of the analog feedback signal encoded by the digital values is fixed.
Claim 9 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features, such as: wherein the multi-bit quantizer includes a comparator arrangement configured to compare the integrated signal to at least three thresholds and generate an N-bit digital output signal that reflects which of the at least three thresholds were exceeded, a difference between at least two pairs of successive thresholds being unequal to one another.
Claim 10 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features, such as: wherein the non-linear relationship between the digital values of the N-bit digital output signal and the values of the analog feedback signal encoded by the digital values is tailored to characteristics of the analog input signal to thereby produce an accurate representation of the analog input signal.
Claim 11 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features, such as: wherein the non-linear relationship between the digital values of the N-bit digital output signal and the values of the analog feedback signal encoded by the digital values is tailored to characteristics of a detector that generates the analog input signal to thereby produce an accurate representation of the analog input signal.
Claim 12 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features, such as: wherein the non-linear relationship between the digital values of the N-bit digital output signal and the values of the analog feedback signal encoded by the digital values is tailored based on application specific characteristics to thereby produce an accurate representation of the analog input signal.
Claim 15 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features, such as: wherein the adjusting is performed based at least in part on characteristics of a detector that generates the analog input signal.
Claim 18 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features, such as: wherein the negative feedback circuit includes 2N-1 bipolar digital-to-analog converters.
Claim 19 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features, such as: wherein the negative feedback circuit includes 2(2N-1) unipolar digital-to-analog converters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is (571)272-1807. The examiner can normally be reached Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAM T MAI/               Primary Examiner, Art Unit 2845